DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
Applicant’s election of Group II in the reply filed on 02/07/2022 is acknowledged. Applicant’s species election of colorectal for the tissue and 5-fluorouracil for the drug is acknowledged. Because Applicant did not point out errors in the restriction and election requirement and did not indicate traversal, the election has been treated as an election without traverse (MPEP § 818.01(a)). The election encompasses Claims 4-5, 7, 19, 21, 24-25, 27, 33-35, and 37.  Claims 1-3, 6, 8-9, and 16-17 are not elected and are withdrawn. Claims 10-15, 18, 20, 22-23, 26, 28-32, 36 and 38-39 are cancelled. 

Status of Claims
Claims 4-5, 7, 19, 21, 24-25, 27, 33-35, and 37 are currently under examination and the subject matter of the present Office Action.
Priority
This Application, 16499333, filed 09/30/2019 is a national stage entry of PCT/IL2018/050390, with an International Filing Date: 04/03/2018PCT/IL2018/050390, and  claims priority from Provisional Application 62481738, filed 04/05/2017. 
Specification
The specification is objected to because of the following informalities: “5- flurouricil” is a misspelling of 5-Fluorouracil. Furthermore, the recitations of any of the following chemical compounds in the specification is objected to: 5-Flurouricil (5FU), Oxaliplatin, Irinotecan, Cisplatin, 4-Hydroperoxy Cyclophosphamide, Docetaxel, Doxorubicin, Navalbine, Gemcitabine, Gefitinib, Tamoxifen, Olaparib, Trametinib, Everolimus and Palbociclib. Chemical names should not be capitalized in the specification. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/19, 10/06/21, 10/25/21, and 01/27/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 recites “5-Flurouricil”, which is a misspelling of 5-Fluorouracil, and needs to be corrected.  Furthermore, the recitations of “5-Flurouricil (5FU), Oxaliplatin, Irinotecan, Cisplatin, 4-Hydroperoxy 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “said drug concentration is higher than said drug IC50 dose in a cell line”, which is indefinite. The metes and bounds of the claim is unclear because there is no specific drug concentration recited nor IC50 dose recited that would be compared.  Therefore, it is a skilled artisan will not know the basis for which to compare the concentration. Additionally, the term “higher” is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, especially given that there is no specific dosage to base the “higher” dose on, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim is indefinite and rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 7, 19, 21, 24-25, 27, 33-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Naipal et al., (BMC Cancer (2016) 16:78), hereinafter Naipal, and in view of Meijer et al. (Future Sci. OA (2017) 3(2), FSO190), hereinafter Meijer, and Toutain et al. (Cell Biology and Toxicology. 1998; 14: 175-190), hereinafter Toutain.
Applicant Claims
	Applicant claims a method of culturing a tissue, the method comprising culturing a precision-cut tissue slice on a tissue culture insert in culture medium under a highly oxygenated atmosphere containing at least 50 % oxygen; and agitating the culture in a rotation facilitating intermittent submersion of said tissue slice in said culture medium; further comprising adding a drug to said culture medium; wherein said tissue is a pathological tissue; wherein said pathological tissue is a cancerous tissue; wherein said tissue is selected from the group consisting of ovarian, colorectal, lung, pancreas gastric, gastro esophageal, breast, liver, cartilage and bone.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Naipal teaches tumor slice culture system to assess drug response (Title). Specifically, Naipal teaches ex vivo culture methods for primary breast tumor samples, combining several tissue culture strategies, including defined tissue slicing technology, growth medium optimization and use of a rotating platform to increase nutrient exchange (Abstract). 
Naipal relates the method of collecting tumor tissue from breast cancer patients, and subjecting the tumor specimens to manual and/or automated tissue slicing; automated slicing was performed using a Vibratome machine (p. 2, Methods section). Automated tissue slicing using Vibratome VT1200 S resulted in slices of precisely defined thickness (p. 4, L. Col., 4th 2. Different culture media was used, and the culture dishes were rotated using an orbital shaker (Methods; Table 1). Thus, Naipal reads on the method of culturing a tissue slice and agitating the culture by a rotator in Claim 4, and renders obvious Claims 7 and 19. 
Naipal also describes chemotherapeutic treatment of tumors with FAC (5-Fluorouracil (FU), Adriamycin [Doxorubicin] and Cyclophosphamide) to designate tumors as sensitive or resistant (Abstract). Drug treatment was started directly after slicing the tumor with different concentrations in the culture media (Table 1). Labeling of proliferating cells were performed using 5-ethynyl uridine (EdU) (Invitrogen) before fixation (p. 3, L. Col., 1st paragraph). Therefore, Naipal renders obvious Claims 5 and 24. 
Regarding Claim 25, Naipal relates that clinically used ratio of FAC components were also used in the experiments, i.e. 5-FU 500 mg/m2, doxorubicin at 50 mg/m2, and cyclophosphamide at 500 mg/m2. Different dose regimens were tested with the combination (p. 8, L. Col., 1st and 2nd paragraphs; Table 2).
Regarding Claim 27, Naipal teaches that its method allows maintenance of tissue cultures for at least 7 days without losing tissue morphology, viability or cell proliferation (Abstract). 
Regarding Claim 33, Naipal illustrate the continuous movement when an orbital shaker is used, allowing the nutrient exchange between the slice and medium (p. 4, 2nd paragraph; Supplemental Figure 1). Additionally, Naipal recites that the optimized conditions allow preservation of tumor cell proliferation in individual tumor slices ex vivo for at least 7 days after surgical resection (p. 4, last paragraph).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Naipal does not expressly recite intermittent submersion of tissue slice in culture medium. However, Naipal teaches culturing under constant rotational movement on an orbital shaker maintain replicative potential, and without movement, the slices remained on the bottom of the culture dish, but with continuous movement, the slices float in the culture medium, which may promote nutrient exchange between the slice and the medium (p. 4, R. Col., 2nd paragraph; p. 9, L. Col., 1st paragraph; Abstract).  Thus, Naipal reads on the limitation of intermittent submersion of tissue slice in the medium. 
Naipal does not expressly teach that the precision-cut tumor slice is placed on a tissue culture insert. Naipal does not expressly teach colorectal tissue. 
The deficiency of Naipal with regards to the insert is cured by Meijer. Meijer teaches various 3D culture systems to resemble in vivo tumors, and tabulates the tissue, slicing method, specific culture condition, etc. (Table 1; p. 5-9, section "Organotypic tumor tissue slices"). For instance, Meijer teaches that tissue slices can be cultured on Teflon membrane inserts, which have pores that allow preservation of 3D tissue structure in culture and position the tissue slice at the air/liquid interface enabling efficient oxygenation (p. 7, R. Col., 1st paragraph), thereby reading on the insert limitation in Claim 4, and the feature of the slice being in direct contact with the tissue culture insert in Claim 34. Meijer comprehends that different culture conditions are required by different tumors, e.g. highly proliferative tumors require more oxygen exchange, and fragile slices need to be incubated on supportive material (p. 9, R. Col., top paragraph). Meijer recites reports of colon, lung, prostate etc. cancer slices being preserved by incubation on Teflon membrane inserts (p. 7, R. Col., top paragraph; Table 
Naipal does not expressly teach at least 50% and at least 70% oxygen. 
Toutain teaches the effects of oxygen tension on the integrity of precision-cut rat liver slices in rotating organ culture and multiwell plate culture (Title). Toutain recites that tissue oxygen tension is critical for maintaining oxidative processes and the keeping of essential cell functions; that hypoxia reduces the ATP/ADP ratio, etc. and results in cell necrosis in the middle of rat liver slices, contemplating that this is due to the middle section not receiving sufficient oxygen; and that hyperoxia results in the production of reactive oxygen-derived free radicals and lipid peroxidation in the liver (p. 176, R. Col., 2nd paragraph). Toutain relates the study of rat liver slices incubated in rotating organ culture system under low or high oxygen tension (p. 176, R. Col., 3rd paragraph). The liver slices were placed under continuous 95% oxygen on Teflon insert and maintained at either 5% CO2-95% air (ROCS/air) or 5% CO2-70% O2-25% N2 (ROCS/O2) (p. 177, Right Col. to p. 178, L. Col., top paragraph). Liver slices were also placed in 6-well plastic tissue culture plates (WPCS; 1 slice/well) and maintained on a gyratory shaking platform under similar conditions.  After 6 h of incubation in ROCS/air, the tissue slices appeared dense, the hepatocytes became smaller, and necrosis was observed. In contrast, the slice under ROCS/O2 showed minimal necrosis, and clear hepatocytes. Overall, the health of cells under the ROCS/O2 condition were better. After 72 h of incubation in ROCS/O2, the extent of necrosis was markedly lower than in ROCS/air conditions and the st paragraph). Toutain therefore teaches the limitation of at least 50% and at least 70% oxygen in Claims 4 and 37.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Naipal and Meijer are in the same field of study. Meijer comprehends that different culture conditions are required by different tumors. For example, highly proliferative tumors require more oxygen exchange, and fragile slices need to be incubated on supportive material. Meijer recognizes that tissues such as colon cancer slices are better preserved when incubation on Teflon membrane inserts. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Naipal and Meijer and use an insert such as Teflon insert, depending on the type of cancerous tissue slice being studied.  For instance, a skilled artisan would employ Teflon insert to preserve colon cancer slices in the method of Naipal, and enjoy a reasonable expectation of success because of Meijer’s teaching. 
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add the teachings of Toutain to Naipal and Meijer and culture the tissue slices under hyperoxic conditions (>70% O2) because Toutain has shown that necrosis is less at such conditions, and that organ culture system were well maintained for up .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Naipal in view of Meijer and Toutain, as applies to Claim 4 above, and in further view of Vickers et al. (Chemico-Biological Interactions 150 (2004) 87-96), hereinafter Vickers.
Applicant Claims
	Applicant claims a method of culturing a tissue, the method comprising culturing a precision-cut tissue slice on a tissue culture insert in culture medium under a highly oxygenated atmosphere containing at least 50 % oxygen; wherein said tissue culture insert is a titanium grid insert.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Naipal, Meijer, and Toutain have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Naipal, Meijer and Toutain are silent on titanium inserts.
Vickers is also in the field of organ slices and recognizes that organ slice incubation systems have made a difference in slice survivability. Vickers teaches that the culture system that utilize titanium insert support that is rotated, i. e. both sides of the slice is exposed to the gaseous phase and to the medium, is superior for long-term cultures. Vickers recite that the titanium insert maintains slice integrity better than Teflon insert (p. 89, L. Col., 3rd paragraph). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vickers with that of Naipal, Meijer and Toutain with reasonable expectations of success because Vickers has taught that the culture system that utilize titanium insert support is superior for long-term cultures, and maintains slice integrity better than Teflon insert. 
Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
                                                                                                                                                                                         /J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616